DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 02/12/2020 is acknowledged. Claims 1-21 are pending.
Drawings
The drawings are objected to because Figures 1, 3 and 5 have arrows pointing at the top of the figures with no reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim limitation “attachment mean” in claims 2-3 and 18 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “securing mean” in claim 16 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “mounting mean” in claim 8 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 Claim limitation “attachment mean” in claims 4, 6, 8-12, 15-16, 19 and 20 has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “first connection mean” and “second connection mean” in claims 10-15 have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 7, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the portion” however claim 4 has previously recited “at least one portion” and claim 1 reciting “a first portion” and “a second portion” making it unclear what portion is being referred to in claim 5 rendering the scope of the claim unclear and indefinite.
Claim 7 similarly recites “said portion” and as discussed above, it is unclear what portion is being referred to in claim 7 rendering the scope of the claim unclear and indefinite.
Claim 14 recites “extend in opposite sense in a parallel directions” and it is unclear what “opposite sense in parallel directions” imparts on the claim making the arrangement of the first connection means and the second connection means unclear and the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-11, 13-14, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkura et al. (WO 2007/141982).
Regarding claim 1, Ohkura discloses a heat exchanging module (shown in Fig. 1) comprising: a heat exchanger (2, 3); a frame (plate shaped cross members R1, R2); and a bottle (3), the heat exchanger being attached to the frame (see paragraph 16 of the machine translation), the bottle being attached to the heat exchanger by a first attachment mean (7) at a first portion of the bottle (7 attached at the bottom of heat exchanger, Fig. 1), and the bottle being attached to the frame with a second attachment mean (7) located at a second portion of the bottle (attached at top end of 3b).
Regarding claim 2, Ohkura discloses the heat exchanging module according to claim 1, wherein the second attachment mean (top cap 7) restricts a movement of the bottle in a direction perpendicular to an axial dimension of the bottle (7 when attached would restrict a movement of the bottle in a direction perpendicular to an axial dimension of the bottle 3b).
Regarding claim 3, Ohkura discloses the heat exchanging module according to claim 1, wherein the second attachment mean (top cap 7) limits an axial movement of the bottle along an axial dimension of said bottle (7 when attached would limit an axial movement of the bottle along an axial dimension of said bottle).
Regarding claim 4
Regarding claim 5, Ohkura discloses the heat exchanging module according to claim 4, wherein the portion (portion of 7) is located at a longitudinal end of the bottle (3b, Fig. 1).
Regarding claim 6, Ohkura discloses the heat exchanging module according to claim 3, wherein the second attachment mean (top cap 7) comprises a stop portion (7d) extending in a plane perpendicular to the axial dimension of the bottle (flange stop portion 7d extending in a plane perpendicular to the axial dimension of the bottle) and abutting against a terminal end of the bottle (3b).
Regarding claim 7, Ohkura discloses the heat exchanging module according to claim 5, wherein said portion (portion of 7) comprises at least two radial projections (7e) separated from one another by a gap (gap across flange 7d).
Regarding claim 10, Ohkura discloses the heat exchanging module according to claim 1, wherein the second attachment mean (top cap 7) comprises a first connection mean (10, Fig. 4), and a second connection mean (7g), both first connection mean and second connection mean being connected to the frame (via walls 11, 8c of frame R1).
Regarding claim 11, Ohkura discloses the heat exchanging module according to claim 10, wherein the frame comprises at least a side wall (11) and an end wall (8c), the second attachment mean is connected to the side wall of the frame by the first connection mean (10, Fig. 4), and to the end wall (8c) of the frame by the second connection mean (7g; paragraphs 20-21).
Regarding claim 13, Ohkura discloses the heat exchanging module according to claim 10, wherein the first connection mean (10, Fig. 4) extends in a first direction 
Regarding claim 14, Ohkura discloses the heat exchanging module according to claim 10, wherein the first connection mean (10) and the second connection mean (7g) extend in opposite sense in a parallel directions (shown extending in opposite directions in a parallel plane from front to back).
Regarding claim 16, Ohkura discloses the heat exchanging module according to claim 1, wherein the second attachment mean (7) comprises at least one securing mean (7e) that secures the bottle (3b) on the second attachment mean (7).
Regarding claim 17, Ohkura discloses the heat exchanging module according to claim 16, wherein the securing means comprises at least one mounting clip (7e), and at least one groove (notched portions of flange 7d) which at least partially receives the mounting clip (Fig. 4).
Regarding claim 21, Ohkura discloses the heat exchanging module according to claim 1, wherein the heat exchanger is crossed by a first circuit (2, Fig. 2) configured to receive a refrigerant fluid (via condenser tube 2d) and a second circuit (3) configured to receive a coolant fluid (via radiator tube 3d).
Claims 1, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by N’Guyen et al. (WO 2012/108907).
Regarding claim 1, N’Guyen discloses a heat exchanging module comprising: a heat exchanger (12, 14); a frame (assembly of plate walls 30, 34 and end cap or wall 50); and a bottle (16), the heat exchanger being attached to the frame, the bottle being attached to the heat exchanger by a first attachment mean (18, 22) at a first portion of 
Regarding claim 8, N’Guyen discloses the heat exchanging module according to claim 1, wherein the first attachment mean comprises a mounting bracket (18) and a mounting mean (22), the mounting bracket comprising at least one duct which connect the bottle to the heat exchanger (18 includes inner bore for refrigerant; see top of page 3 of the machine translation).
Regarding claim 9, N’Guyen discloses the heat exchanging module according to claim 1, wherein the second attachment mean comprises a circular portion (50) meant to fit at least partially around the bottle (second attachment mean 20 attached to circular portion 50 to support filter bottle cartridge, see top of page 3).
Regarding claim 10, N’Guyen discloses the heat exchanging module according to claim 1, wherein the second attachment mean (20, 24) comprises a first connection mean (flange 20 having duct connection passage connected to frame 34), and a second connection mean (24), both first connection mean and second connection mean being connected to the frame (30, 34).
Regarding claim 12.
Claims 1, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa et al. (US Pat. 7,712,330).
Regarding claim 1, Hosokawa discloses a heat exchanging module comprising: a heat exchanger (1, Figs. 7 and 8); a frame (mounting portion 500, 600); and a bottle (10), the heat exchanger being attached to the frame (500, 600 shown attached to frame), the bottle being attached to the heat exchanger by a first attachment mean (attachment mean 4 to receive 110 of bottle) at a first portion of the bottle (bottom of bottle), and the bottle being attached to the frame with a second attachment mean (ring band 510, 610, Fig. 1) located at a second portion of the bottle (top of bottle).
Regarding claim 10, Hosokawa discloses the heat exchanging module according to claim 1, wherein the second attachment mean (510, 610) comprises a first connection mean (510), and a second connection mean (520, 522, or 620, 622), both first connection mean and second connection mean being connected to the frame (500, or 600)
Regarding claim 15, Hosokawa discloses the heat exchanging module according to claim 10, wherein the second attachment mean (510, 610) comprises a first free end (top end of ring 510, 610) and a second free end (bottom end of rind 510, 610, both the first free end and the second free end being connected together by the second connection mean (bolt 520, 620 and nut 522, 622).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US Pat. 7,712,330) in view of Seno et al. (US Pat. 6,889,521).
Regarding claim 18, Hosokawa discloses the heat exchanging module according to claim 1, but does not explicitly teach wherein the second attachment mean is configured to equally accommodate a first type of bottle of a first diameter or a second type of bottle of a second diameter greater than the first diameter.
Seno teaches the concept of a heat exchanging module the second attachment mean (6) is configured to equally accommodate a first type of bottle of a first diameter or a second type of bottle of a second diameter greater than the first diameter (second attachment mean 6 capable of rotating about 62e to accommodate a slightly larger diameter bottle and then secured with screw 65b) that allows the bottle to be easily attached more assuredly (column 4, lines 27-56) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchanging module of Hosokawa to have the second attachment mean is configured to equally accommodate a first type of bottle of a first diameter or a second type of bottle of a 
Regarding claims 19 and 20, Hosokawa discloses the heat exchanging module according to claim 1, but does not explicitly teach wherein the second attachment mean is made of a material having vibration dampening properties; wherein the second attachment mean is made of synthetic material.
Seno teaches the concept of a heat exchanging module having a second attachment mean (65c) made of a material having vibration dampening properties; wherein the second attachment mean is made of synthetic material (column 29, lines 58-62) that provides pull-out-preventing portions that allows the attachment mean to be secured more assuredly (column 5, lines 25-32; column 29, line 58 to column 30, line 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchanging module of Hosokawa to have the second attachment mean is made of a material having vibration dampening properties; wherein the second attachment mean is made of synthetic material taught by Seno in order to provide pull-out-preventing portions that allows the attachment mean to be secured more assuredly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763